330 F.2d 497
64-1 USTC  P 9338
UNITED STATES of America, Appellee,v.Daniel J. LEARY and Sadie D. Leary, Appellants.
Nos. 335-337, Dockets 28485-28487.
United States Court of Appeals Second Circuit.
Argued March 5, 1964.Decided March 5, 1964.

William H. Collins, Washington, D.C., for appellants.
Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Robert N. Anderson, Richard B. Buhrman, Attys., Dept. of Justice, Washington, D.C.  (Robert Zampano, U.S. Atty., of counsel), for appellee.
Before WATERMAN and KAUFMAN, Circuit Judges, and DIMOCK, District Judge.1
PER CURIAM.


1
The judgment of May 22, 1963 is affirmed in open court upon the opinion below of Judge Blumenfeld in the United States District Court for the District of Connecticut, 228 F. Supp. 467, wherein, after consolidation of three cases, the Government's motion for summary judgment was granted on the ground that the complaints in each of the cases, together with such answers as defendants filed, created no factual issues requiring trial.


2
The taxable years involved in these cases were the years 1933, 1934, and 1935.  The uncontested affidavit of debt discloses that the amounts claimed to be due totaled.$420,250.05.  One of the three cases was commenced 23 years ago; the other two, 18 years ago.  We are satisfied that the delay in the obtaining of judgment in the consolidated case was not entirely the fault of the Government; but we cannot refrain from pointing out that, because of interest accumulations, the judgment now obtained is substantially in excess of double the amount of the taxes claimed to have been due and unpaid, and, in affirming the judgment below, we do not wish to imply that we approve this sort of delay.  Nevertheless, as we are satisfied that neither the Government nor the taxpayers have been prejudiced, the judgment is affirmed.



1
 Sitting by designation